Citation Nr: 1128943	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  10-01 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) fund.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel





INTRODUCTION

The appellant contends that he had service with the U.S. Armed Forces, Far East, including recognized guerilla service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The criteria for entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2009); American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that it has considered whether the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), is applicable to this claim.  The Board finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Accordingly, there is no further need to discuss the VCAA duties.  The Board finds no prejudice toward the appellant in proceeding with the adjudication of his claim.

The appellant seeks entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.  See the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, section 1002.  Section 1002(d) of that Act defines a person eligible for such a payment as any person who

(1) served-(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

The essential question involved in this case is whether the appellant has the requisite military service.

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F. 3d at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  Soria, 118 F. 3d at 749.

The appellant claims he is entitled to a one-time payment from the FVEC fund.  During his hearing before the undersigned Veterans Law Judge, the Veteran testified that he served the U.S. Armed Forces from 1941 to 1945 as a guerilla with the Hunters 45th ROTC Regiment.

An October 2000 certification from the Armed Forces of the Philippines, General Headquarters, Office of the Adjutant General, indicates that the appellant joined the 45th Regiment, 44th Division ROTC Hunters (F-23).  The unit's date of recognition was February 11, 1945, and its revised date of recognition was May 7, 1942.  He was processed on October 14, 1945.  The Veteran's military status was a recognized guerilla.

In March 2009, the appellant filed his claim for legal entitlement to a one-time payment from the FVEC fund.  He reported that he had recognized guerilla service but did not provide any dates of service.  He stated that he served with G Company 2nd Battalion 45th Regiment, H ROTC.  

Responses from the NPRC dated in June 2009, August 2010 and November 2010 (using a variety of dates of service and additional names under which the appellant may have served)  indicate that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

The Board observes that the appellant does not legally qualify for a one-time payment from the FVEC fund.  As discussed above, the NPRC has specifically certified that appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

In light of the above, the October 2000 certification from the Armed Forces of the Philippines (noted above) submitted by the appellant fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as the certification is not an official document of the appropriate United States service department, and is without the official seal.  The document, therefore, is not acceptable as verification of the appellant's service for the purpose of receiving VA benefits.  Soria, supra.

In compliance with Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), the RO sought certification of service from the service department three times.  The Board finds that the appellant has received the due process to which he is entitled under Capellan.

In this case, the service department has determined that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the appellant's service does not meet the criteria described, the appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC fund, and the claim must be denied based upon a lack of entitlement under the law.

	(CONTINUED ON NEXT PAGE)







ORDER

The appellant is not eligible for a one-time payment from the Filipino Veterans Equity Compensation fund.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


